         Case 17-33832 Document 84-6 Filed in TXSB on 06/20/19 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                   §
                                                         §
FRETZ CONSTRUCTION COMPANY,                              §       Case No. 17-33832
                                                         §
Debtor.                                                  §       Chapter 7
                                                         §


    ORDER GRANTING FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES OF DIAMOND
     McCARTHY LLP, AS COUNSEL FOR THE CHAPTER 7 TRUSTEE FOR THE
              PERIOD OF JULY 6, 2017 THROUGH MAY 31, 2019
                      (This Order relates to ECF No. ___)

         The Court, having considered the First and Final Application (the “Application”)1 for

Allowance of Compensation and Reimbursement of Expenses of Diamond McCarthy LLP

(“Diamond McCarthy”), as bankruptcy counsel to Rodney D. Tow, the Chapter 7 Trustee (the

“Trustee”), for the period July 6, 2017 through and including May 31, 2019 (the “Application

Period”); and the Court having jurisdiction to consider the Application and the relief requested

therein pursuant to 28 U.S.C. § 1334; and it appearing to the Court that the Application and the

relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b) and that venue is

proper in this district pursuant to 28 U.S.C. § 1408; and it appearing to the Court that due and

proper notice of the Application has been given and no other or further notice need be provided;

and it further appearing to the Court after review of the Application that Diamond McCarthy has

established the basis for final allowance and payment of fees and expenses during the

Application Period as set out in the Application; IT IS HEREBY

1
         Capitalized terms used but note defined herein have the meaning assigned to such terms in the Application.

                                                                                                      PAGE 1 OF 2
       Case 17-33832 Document 84-6 Filed in TXSB on 06/20/19 Page 2 of 2




       ORDERED that the relief requested in Diamond McCarthy’s Application for final

allowance and payment of $15,561.78, representing professional fees earned in the amount of

$15,297.00 and expenses incurred in the amount of $264.78 is granted; and it is further

       ORDERED, that the Court shall retain jurisdiction with respect to all matters relating to

the interpretation and implementation of this order.



Signed this _____ day of _______________________, 2019.



                                             ____________________________________
                                             THE HONORABLE JEFF BOHM
                                             UNITED STATES BANKRUPTY JUDGE




                                                                                      PAGE 2 OF 2
